Registration No. 333-86067 File No. 811-09561 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 33 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 35 [X] CENTURY CAPITAL MANAGEMENT TRUST (Exact Name of Registrant as Specified in Charter) c/o CENTURY CAPITAL MANAGEMENT, LLC , 29TH FLOOR, BOSTON, MASSACHUSETTS 02110 (Address of Principal Executive Offices) (Zip Code) (617) 482-3060 (Registrant's Telephone Number, including Area Code) MAUREEN E. KANE CENTURY CAPITAL MANAGEMENT, LLC , 29TH FLOOR, BOSTON, MASSACHUSETTS 02110 (Name and Address of Agent for Service) with copies to: GREGORY D. SHEEHAN, ESQ. ROPES & GRAY LLP , BOSTON, MASSACHUSETTS 02199 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. EXHIBIT INDEX EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940 (the “1940 Act”), the Registrant, Century Capital Management Trust, certifies that it meets all of the requirements for effectiveness of this registration statement under rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 33 under the Securities Act and Post-Effective Amendment No. 35 under the 1940 Act to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on the 19th day of March, 2014. CENTURY CAPITAL MANAGEMENT TRUST By:/s/ Alexander L. Thorndike Alexander L. Thorndike, Principal Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 33 to Century Capital Management Trust’s Registration Statement under the Securities Act has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date William Gray* Trustee March 19, 2014 William Gray Laura A. Johnson* Trustee March 19, 2014 Laura A. Johnson Stephen W. Kidder* Trustee March 19, 2014 Stephen W. Kidder Jerry S. Rosenbloom* Trustee March 19, 2014 Jerry S. Rosenbloom David D. Tripple* Trustee March 19, 2014 David D. Tripple Ellen M. Zane* Trustee March 19, 2014 Ellen M. Zane /s/ Alexander L. Thorndike Chairman, Trustee, March 19, 2014 Alexander L. Thorndike Principal Executive Officer /s/ Julie Smith Principal Accounting Officer, March 19, 2014 Julie Smith Principal Financial Officer *By:/s/ Alexander L. Thorndike Alexander L. Thorndike Attorney-in-fact
